

116 HR 4532 IH: Nursing Home Care for Native American Veterans Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4532IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. O'Halleran (for himself, Mr. Cole, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to make
			 certain grants to assist nursing homes for veterans located on tribal
			 lands.
	
 1.Short titleThis Act may be cited as the Nursing Home Care for Native American Veterans Act. 2.Grants for State homes located on tribal lands (a)State home definedSection 101(19) of title 38, United States Code, is amended by inserting or Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) after (other than a possession).
 (b)Payments to State homesSection 1741 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (h)In this subchapter, the term State means each of the several States and each Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))..
			(c)State home construction
 (1)In generalSection 8131(2) of title 38, United States Code, is amended by inserting includes each Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) but before does not.
 (2)Conforming amendmentSection 8132 of such title is amended by striking several. (d)Additional legislative or administrative action (1)Consultation with Indian tribesNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall consult with Indian tribes to determine if any legislative or administrative action is necessary to modify the State home program to function efficiently in support of State homes operated by Indian tribes pursuant to the amendments made by this section.
 (2)Report to CongressNot later than 90 days after completing consultations under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a report recommending legislative action that the Secretary considers appropriate to modify the State home program described in such paragraph in light of those consultations.
 (3)ModificationsNot later than 180 days after completing consultations under paragraph (1), the Secretary shall make any modifications to regulations implementing the State home program, for which legislative action is not necessary, as the Secretary considers appropriate in light of those consultations.
 (e)Technical support and assistanceThe Secretary of Veterans Affairs shall provide technical support and assistance to Indian tribes in carrying out the State home program at State homes operated by Indian tribes pursuant to the amendments made by this section.
 (f)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Veterans' Affairs and the Committee on Indian Affairs of the Senate; and (B)the Committee on Veterans' Affairs and the Subcommittee for Indigenous Peoples of the United States of the Committee on Natural Resources of the House of Representatives.
 (2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)State homeThe term State home has the meaning given that term in section 101(19) of title 38, United States Code. (4)State home programThe term State home program means the program of the Department of Veterans Affairs for which payments are made under subchapter V of chapter 17 of title 38, United States Code, and assistance is provided under subchapter III of chapter 81 of such title.
				